DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10984519. Although the claims at issue are not identical, they are not patentably distinct from each other because explicitly recitation of claim 1 of U.S. Patent No. 10984519 are implicitly recited in claim 1 of the instant application such that the scope of the recitations of the claims overlap. See claims table below:

U.S. Patent No. 10984519
Instant Application 17/233,991
A method for evaluating the optical insertion loss of a mechanical splice joint of two optical fibers with a laser source, a digital video camera, a microcontroller or processor, electronic circuitry, resident memory, and means for coupling the laser output signal to one of the optical fibers to be spliced comprising:
A method for evaluating the optical insertion loss of a mechanical splice joint of two optical fibers with a laser source, digital video camera, a microcontroller or processor, electronic circuitry, resident memory, and means for coupling the laser output signal to one of the optical fibers to be spliced comprising:
upon initiation by a user automatically performing the steps of:
upon initiation by a user automatically performing the steps of:
checking for ambient light;
[Implicated by below imaging features]
estimating the level of noise by analyzing an area of a sensor that is not illuminated by external sources and setting a noise threshold;
[Implicates the below feature of: a pre-determined noise threshold]
checking self-alignment by taking a foreground image of the mechanical splice joint with the laser source turned on and taking a background image of the mechanical splice joint with the laser source turned off, subtracting the background image from the foreground image to obtain a resultant image, setting all pixels with levels below the noise threshold to zero, selecting a region of interest of the mechanical splice joint, computing a centroid and a width of the resultant image based on the region of interest, estimating a tilt and if the tilt is above a certain threshold, compensating for the tilt;
checking self-alignment by taking a foreground image of the mechanical splice joint with the laser source turned on and taking a background image of the mechanical splice joint with the laser source turned off, subtracting the background image from the foreground image to get a resultant image, setting all pixels of the resultant image with levels below a pre-determined noise threshold to zero, selecting a region of interest of the resultant image, computing a centroid and a width of the resultant image based on the region of interest, estimating a tilt of the resultant image wherein the tilt is defined as an angle between a sensor plane and an object plane , and if the tilt is above a certain threshold, compensating for the tilt;
and processing the resultant image.
and processing the resultant image.


Allowable Subject Matter
	Sole claim 1 has been fully searched, and is deemed novel and nonobvious over applicable art. Thus the above double patenting rejection is the sole issue outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER KINGSBURY GLOVER whose telephone number is (303)297-4401. The examiner can normally be reached Monday-Friday 8-6 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571 272 2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER KINGSBURY GLOVER/Examiner, Art Unit 2485         

/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485    
August 13, 2022